Citation Nr: 1014840	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-07 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include as due to asbestos and/or radiation exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to August in 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In July 2008, the Veteran provided testimony before the 
undersigned Acting Veterans Law Judge in a video conference 
hearing.  A transcript is of record.  

In February 2009, the Board remanded the Veteran's claim to 
the RO, through the Appeals Management Center (AMC) in 
Washington, D.C., for further evidentiary development.  After 
completion of the requested actions, and a continued denial 
of the Veteran's claim, his appeal has been returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  The preponderance of the evidence does not demonstrate 
the Veteran's in-service exposure to asbestos or radiation.  

2.  A lung disorder was not shown in service or until many 
years later and is not associated in any way with the 
Veteran's active duty.  


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in June 2006, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  This 
document also informed him of the type of information and 
evidence used to assign ratings and effective dates-if his 
service connection claim were to be granted.  

In addition, the VCAA also requires VA to make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Records 
regarding a claim for disability benefits from the Social 
Security Administration (SSA) were requested, and, in March 
2009, the SSA National Records Center replied that after 
exhaustive and comprehensive searches the records were not 
located and that further efforts would be futile.  In 
addition, the RO twice requested an etiology opinion from Dr. 
N., who the Veteran identified as a possible source for a 
nexus opinion.  The Veteran was informed in November 2009 
that no response had been received from the doctor and that 
it was the Veteran's responsibility to provide such evidence.  
No response from the Veteran has been received to date.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded 
a VA examination or medical opinion in response to his claim 
but has determined that no such examinations or opinions are 
required.  As explained below, there is no evidence of an in-
service injury (including exposure to asbestos or radiation), 
and there is no objective evidence linking the Veteran's 
current lung condition to service.  Also, the first diagnosis 
of a lung disorder occurred many years after the Veteran's 
separation from service.  

The Veteran has been notified and is aware of the evidence 
needed to substantiate his service connection claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between him and VA in 
obtaining such evidence.  He has actively participated in the 
claims process by submitting argument, lay evidence, and 
medical evidence.  His representative was furnished copies of 
relevant documents issued to the Veteran during the current 
appeal.  Therefore, the Board concludes that the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
of this appeal or to cause injury to the Veteran.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of this issue.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) (holding that a party alleging defective 
notice has the burden of showing how the defective notice was 
harmful).  

Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis will focus specifically on what evidence is 
needed to substantiate the issue adjudicated herein and what 
the evidence in the claims file shows, or fails to show, with 
respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Initially, the Board notes that, in the June 2006 claim, the 
Veteran contended that he was exposed to asbestos and 
radiation during service and that he incurred his current 
lung condition as a result of such exposure.  During the July 
2008 hearing, however, Veteran stated that he was not exposed 
to radiation during service.  In light of the Veteran's 
statements-as well as the fact that there is no evidence of 
record establishing or even raising the possibility of 
radiation exposure, the Board finds that no further analysis 
is necessary on this theory of entitlement.  

Rather, the Veteran asserted during the July 2008 hearing 
that he was exposed to asbestos while receiving in-patient 
treatment at Walter Reed Army Medical Center (hereinafter 
Walter Reed).  Specifically, he asserted that he had to walk 
through asbestos falling from the ceiling as pipes were 
repaired.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular were included in the VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  

In December 2005, M21-1, Part VI was rescinded and replaced 
with a new manual, M21-1MR, which contains the same 
asbestos-related information as M21-1, Part VI.  VA must 
analyze an appellant's claim of entitlement to service 
connection for asbestosis or asbestos-related disabilities 
under the administrative protocols under the DVB Circular 
guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); 
McGinty v. Brown, 4 Vet. App. 428 (1993).  

In essence, VA's Manual 21-1MR, Part IV, subpart ii, Chapter 
2, Section C acknowledges that inhalation of asbestos fibers 
can result in fibrosis and tumors, and produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate).  The most common resulting disease is 
interstitial pulmonary fibrosis (asbestosis).  

VA's manual 21-1MR, Part IV, Subpart ii, Chapter 2, Section 
C, Topic 9f states that some of the major occupations 
involving exposure to asbestos includes mining, milling, work 
in shipyards, insulation work, demolition of old buildings, 
and carpentry and construction.  A note in that section 
clarifies that exposure to any simple type of asbestos is 
unusual except in mines and mills where the raw materials are 
produced.  Id.    

The pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules.  Further, there is no presumption that a veteran was 
exposed to asbestos in service.  Dyment v. West, 13 Vet. App. 
141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  

With respect to claims involving asbestos exposure, VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was 
pre-service and/or post-service occupational or other 
asbestos exposure, and whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, 
Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  
Medical nexus evidence is required in claims for service 
connection for asbestos-related diseases associated with 
alleged asbestos exposure in service.  VAOPGCPREC 4-2000 
(April 13, 2000).  

Thus, in order to warrant service connection in this case the 
evidence must demonstrate not only that the Veteran was in 
fact exposed to asbestos during service but also that he has 
been diagnosed by a competent health care practitioner with 
asbestosis or some other asbestos-related disease coupled 
with an opinion that such exposure was the cause of the 
current disorder.  

In this case, it is clear that the Veteran has a current 
disability.  VA medical center (VAMC) records show 
assessments of interstitial process consistent with pulmonary 
fibrosis, reactive airway disease secondary to long history 
of tobacco abuse, and medistinal and hilar adenopathy likely 
from history of granulomatous process.  The records also 
include diagnoses of asthma and chronic obstructive pulmonary 
disease (COPD) and show that the Veteran reported that 
restrictive lung disease was secondary to pulmonary fibrosis 
and asbestosis.  Therefore, the first requirement for service 
connection-a current disability-is established.  

However, a complete review of the record shows that there is 
no evidence confirming exposure to asbestos or any other in-
service injury relating to the lungs and no qualified opinion 
linking the Veteran's current lung condition to service.  

The Veteran's service treatment records do not show medical 
care for a lung condition or otherwise document exposure to 
asbestos.  

After attempting in a July 2007 letter to request records 
from Walter Reed to corroborate the Veteran's account of 
asbestos exposure, the RO placed a direct call to the 
Department of Public Works and Building Maintenance at the 
facility.  The RO was told that there were no records 
available from 40 years ago that could demonstrate such 
exposure or such repair work at Walter Reed.  Further 
requests for service records have produced service personnel 
records which do not demonstrate an in-service injury 
relevant to the lungs.  Therefore, while VA recognizes that 
demolition and construction on old buildings could lead to 
exposure to asbestos, after several attempts to verify the 
claimed exposure, there is simply no evidence confirming 
exposure to asbestos or any other in-service lung injury.  

Furthermore, the record does not contain objective evidence 
linking the Veteran's current lung condition to service.  In 
fact, the only evidence regarding etiology is VAMC treatment 
notes which indicate that the Veteran reported that his lung 
condition was secondary to asbestos exposure.  As a lay 
person, without the requisite medical expertise, the Veteran 
is not competent to provide a medical opinion regarding the 
etiology.  Thus, the Veteran's lay assertions are not 
competent or sufficient.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

Finally, the Veteran has not reported continuity of 
symptomatology, and the first clinical evidence of a lung 
condition was in 1997, more than 30 years after service.  
[Indeed, the record shows that the Veteran reported in an 
October 2003 VAMC treatment note that he has had "breathing 
problems" for 30 years, which would have placed the onset of 
his symptoms in 1973, more than five years after service.]  

Therefore, as the evidence of record does not establish an 
in-service injury and as there is no competent evidence 
showing a link between the Veteran's current lung condition 
and service, the claim for service connection for a lung 
condition must be denied.  The preponderance of the evidence 
is against this claim.  


ORDER

Service connection for a lung disorder is denied.  



____________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


